Citation Nr: 0944580	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  06-08 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for low back disorder, 
to include degenerative osteoarthritis.

2.  Entitlement to service connection for left shoulder 
disorder.

2.  Entitlement to service connection for bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from August 1957 to August 
1969.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In August 2007, the Veteran testified at video conference 
hearing at the RO before the Board.  In September 2009, the 
Board sent correspondence to the Veteran informing him that 
the Acting Veterans Law Judge who conducted his hearing was 
no longer employed by the Board.  The letter notified the 
Veteran that he could request a new hearing before the Board 
if so desired.  In October 2009, the Veteran returned the 
RO's letter requesting that a new video conference hearing 
before the Board be scheduled.

Under the circumstances herein, the case is remanded for the 
following action:

The RO must place the Veteran's name on 
the docket for a video conference hearing 
at the RO before the Board, according to 
the date of his initial request for such 
a hearing.

No action is required by the Veteran until he receives 
further notice; however, he 
may present additional evidence or argument while the case is 
in remand status at the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


